USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED: (] / [v1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

X
ELIZABETH KENNEDY, : 18-CV-2501 (ALC)
Plaintiff, :
-against- : ORDER
ROBERT BASIL, THE BASIL LAW GROUP :
P.C., ARTIFECT LLC, WFT REALTY LLC,
WFT FASHION LLC,
Defendants. :
x

ANDREW L. CARTER, JR., District Judge:

The Court is in receipt of Plaintiff's letter requesting an extension of time to file her
reply papers to her summary judgment motions. Plaintiff is hereby GRANTED leave to file her
reply papers in accordance with the following revised briefing schedule:

Plaintiff’s Replies to Defendants’ Oppositions: November 25, 2019
SO ORDERED.

Dated: November 12, 2019
New York, New York

  

ANDREW L. CARTER, JR. :
United States District Judge

 

 
